

Exhibit 10.1


STAG INDUSTRIAL, INC.
2011 EQUITY INCENTIVE PLAN
As Amended and Restated
Effective April 30, 2018


1.    Establishment, Purpose and Types of Awards
STAG Industrial, Inc. (the “Company”) established the STAG Industrial, Inc. 2011
Equity Incentive Plan (the “Plan”) effective April 30, 2018. The Plan is amended
and restated as set forth herein, effective as of the date prescribed by Section
7(k). The purpose of the Plan is to promote the long-term growth and
profitability of the Company and its Affiliates by (i) providing key people with
incentives to improve shareholder value and to contribute to the growth and
financial success of the Company and its Affiliates through their future
services, and (ii) enabling the Company and its Affiliates to attract, retain
and reward the best-available persons.


The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonstatutory stock options), stock
appreciation rights, restricted or unrestricted stock awards, performance awards
and other stock-based awards in the Company, or any combination of the
foregoing.
2.    Definitions
Under this Plan, except where the context otherwise indicates, the following
definitions apply:
(a)    “Administrator” means the Board or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan as provided in
Section 3 hereof.
(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of stock or interests
of the entity, or the power to direct the management and policies of the entity,
by contract or otherwise.
(c)    “Award” means with respect to the Company, any stock option, stock
appreciation right, stock award, restricted stock unit, performance award, or
other stock-based award (including an LTIP Unit).
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means: (i) the acquisition in one or more
transactions by any Person, as defined in this Section 2(e), of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 50% or more of (A) the then outstanding
shares of Common Stock, or (B) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors; (ii) the closing of a sale or other conveyance of all or
substantially all of the assets of the Company other than a sale or other
conveyance by the Company to an entity at least 50% of the combined voting power
of the voting securities of which are owned by the stockholders of the Company
in substantially the same proportion as their ownership of the Common Stock
immediately prior to such sale or other conveyance; (iii) the effective time of
any merger, share exchange, consolidation, or other business combination
involving the Company or a direct or indirect subsidiary of the Company that
results in the voting securities of the Company outstanding immediately prior to
such transaction representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) less
than 50% of the combined voting power of the securities of the surviving entity
or its parent outstanding immediately after such transaction; (iv) during any
period of two consecutive years, individuals who, at the beginning of such
period, constitute the Board together with any new director or directors (other
than a director designated by a person who shall have entered into an agreement
with the Company to effect a transaction described in clause (i), (ii) or (iii))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period


-1-



--------------------------------------------------------------------------------




or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority thereof; or (v) approval by the
stockholders of the Company of the liquidation or dissolution of the Company;
provided, however, that for purposes of any Award or subplan that constitutes a
“nonqualified deferred compensation plan,” within the meaning of Code section
409A, no payment will be made under that Award or subplan on account of a Change
in Control unless the event described in clause (i), (ii), (iii) or (iv), as
applicable, constitutes a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5). For purposes of this Section 2(e), a “Person”
means any individual, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, other than:
employee benefit plans sponsored or maintained by the Company and by entities
controlled by the Company; an underwriter of the Common Stock in a registered
public offering; or any entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock.
(f)    “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
(g)    “Common Stock” means shares of common stock of the Company.
(h)    “Fair Market Value” means, with respect to a share of the Company’s
Common Stock for any purpose on a particular date, the value determined by the
Administrator in good faith. However, if the Common Stock is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
listed for trading on a national exchange or market, “Fair Market Value” means,
as applicable, (i) either the closing price or the average of the high and low
sale price on the relevant date, as determined in the Administrator’s
discretion, quoted on the New York Stock Exchange, the American Stock Exchange,
the Nasdaq Global Select Market, or the Nasdaq Global Market; (ii) the last sale
price on the relevant date quoted on the Nasdaq Capital Market; (iii) the
average of the high bid and low asked prices on the relevant date quoted on the
Nasdaq OTC Bulletin Board Service or by the National Quotation Bureau, Inc. or a
comparable service as determined in the Administrator’s discretion; or (iv) if
the Common Stock is not quoted by any of the above, the average of the closing
bid and asked prices on the relevant date furnished by a professional market
maker for the Common Stock, or by such other source, selected by the
Administrator. If no public trading of the Common Stock occurs on the relevant
date but the shares are so listed, then Fair Market Value shall be determined as
of the last date before the relevant date on which trading of the Common Stock
did occur. For all purposes under this Plan, the term “relevant date” as used in
this Section 2(h) means either the date as of which Fair Market Value is to be
determined or the next preceding date on which public trading of the Common
Stock occurs, as determined in the Administrator’s discretion.
(i)    “Grant Agreement” means a written document, including an electronic
writing acceptable to the Administrator, memorializing the terms and conditions
of an Award granted pursuant to the Plan and which shall incorporate the terms
of the Plan.
(j)    “LTIP Unit” means an LTIP Unit as defined in the Partnership’s
partnership agreement. An LTIP Unit granted under this Plan represents the right
to receive the benefits, payments or other rights set forth in that partnership
agreement, subject to the terms and conditions of the applicable Grant Agreement
and the partnership agreement.
(k)    “Partnership” means STAG Industrial Operating Partnership, L.P.
3.    Administration
(a)    Administration of the Plan. The Plan shall be administered by the Board
or by such committee or committees as may be appointed by the Board from time to
time. To the extent allowed by applicable state law, the Board by resolution may
authorize an officer or officers to grant Awards (other than stock Awards) to
other officers and employees of the Company and its Affiliates (including the
Partnership), and, to the extent of such authorization, such officer or officers
shall be the Administrator. Notwithstanding the two preceding sentences, the
Plan shall be administered by the Board with respect to Awards made to a member
of the Board who is not an employee of the Company or an Affiliate and as to
such Awards the Board shall be the Administrator.


-2-



--------------------------------------------------------------------------------




(b)    Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.
The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 6 or 7(d) of the Plan, any modification that
would materially adversely affect any outstanding Award (e.g., an extension of
the vesting period) shall not be made without the consent of the holder);
(vi) accelerate or otherwise change the time at which an Award may be exercised
or becomes payable and to waive or accelerate the lapse, in whole or in part, of
any restriction or condition with respect to such Award; provided, however, that
except as provided in Section 7(c), such action shall not cause an option or
stock appreciation right to be fully exercisable before the first anniversary of
the date on which such Award was granted; (vii) establish objectives and
conditions, if any, for earning Awards and determining whether Awards will be
paid with respect to a performance period; and (viii) for any purpose, including
but not limited to, qualifying for preferred tax treatment under foreign tax
laws or otherwise complying with the regulatory requirements of local or foreign
jurisdictions, to establish, amend, modify, administer or terminate sub‑plans,
and prescribe, amend and rescind rules and regulations relating to such
sub‑plans.
The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer, construe and interpret the Plan, Grant Agreements and
all other documents relevant to the Plan and Awards issued thereunder, to
establish, amend, rescind and interpret such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan and for the
conduct of its business as the Administrator deems necessary or advisable, and
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Administrator shall
deem it desirable to carry it into effect.
Notwithstanding any provision of the Plan to the contrary, neither the Board nor
the Administrator shall have the authority to take any of the following actions,
unless the shareholders of the Company have approved such an action within
twelve (12) months prior to such an event: (i) the reduction of the exercise
price of any outstanding stock option or Stock Appreciation Right under the
Plan; (ii) the cancellation of any outstanding stock option or Stock
Appreciation Right under the Plan and the grant in substitution therefor of
(1) a new stock option or Stock Appreciation Right under the Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (2) a restricted stock Award (including a share bonus), (3) an
other stock-based Award, (4) a restricted stock unit, (5) a performance award,
(6) cash and/or (7) other valuable consideration (as determined by the Board, in
its sole discretion); or (iii) any other action that is treated as a repricing
under generally accepted accounting principles.
(c)    Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
(d)    Limited Liability. To the maximum extent permitted by law, no member of
the Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.
(e)    Indemnification. To the maximum extent permitted by law and by the
Company’s charter and by-laws, the members of the Administrator shall be
indemnified by the Company in respect of all their activities under the Plan.
(f)    Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the


-3-



--------------------------------------------------------------------------------




Administrator’s sole and absolute discretion and shall be conclusive and binding
on all parties concerned, including the Company and the Partnership, the
Company’s shareholders, the Partnership’s members, any participants in the Plan
and any other employee, consultant, or director of the Company or the
Partnership, and their respective successors in interest.
4.    Shares Available for the Plan; Maximum Awards
Subject to adjustments as provided in Section 7(c) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan,
in the aggregate, shall not exceed 6,642,461 shares of Common Stock, which
represents an increase of 3,000,000 shares of Common Stock that were authorized
for issuance under the Plan prior to the amendment and restatement of the Plan
as set forth herein. Up to 1,300,000 shares of Common Stock may be issued as
incentive stock options to qualify under Code section 422. The Company shall
reserve such number of shares for Awards under the Plan, subject to adjustments
as provided in Section 7(c) of the Plan. The issuance of any share of Common
Stock shall result in a reduction of the number of shares of Common Stock
available for Awards. Awards that are LTIP Units shall reduce the maximum
aggregate number of shares of Common Stock that may be issued under this Plan on
a one-for-one basis, i.e., each such unit shall be treated as an award of shares
of Common Stock;provided, however, that any shares of Common Stock that are
issued on account of the conversion of LTIP Units into shares of Common Stock
shall not reduce the number of shares of Common Stock available for issuance
under the Plan. If any Award, or portion of an Award, granted under the Plan
expires or terminates unexercised, becomes unexercisable, is settled in cash
without delivery of shares of Common Stock, or is forfeited or otherwise
terminated, surrendered or canceled, then any shares of Common Stock and any
LTIP Units covered by such lapsed, cancelled, expired, unexercised or
cash-settled portion of such Award shall be available for the grant of other
Awards under this plan. If (i) any option granted under the Plan is exercised
through the tendering of shares of Common Stock (either actually or by
attestation) or by the withholding of shares of Common Stock issuable upon
exercise of the option or (ii) withholding tax liabilities related to an Award
are satisfied by the tendering of shares of Common Stock (either actually or by
attestation) or the withholding of shares of Common Stock issuable under an
Award, then the number of shares of Common Stock tendered or withheld shall not
be available for the grant of other Awards under this Plan. If shares of Common
Stock are issued in settlement of a stock appreciation right, the number of
shares of Common Stock available for the grant of other Awards under this Plan
shall be reduced by the number of shares of Common Stock for which the stock
appreciation right was exercised rather than the number of shares of Common
Stock issued in settlement of the stock appreciation right.
Subject to adjustments as provided in Section 7(c) of the Plan, the maximum
number of shares of Common Stock subject to Awards in the form of stock options
and/or Stock Appreciation Rights that may be granted during any one fiscal year
of the Company to any one individual under this Plan shall be limited to 500,000
shares. Subject to adjustments as provided in Section 7(c) of the Plan, the
maximum number of performance awards that may be granted to any individual in
any one fiscal year of the Company and that represent the right to receive
shares of Common Stock for attaining “target” performance, shall not exceed
500,000 shares and with respect to performance awards payable in cash, shall not
exceed $5,000,000 in any one fiscal year of the Company. Notwithstanding the two
preceding sentences, subject to adjustments as provided in Section 7(c) of the
Plan, the maximum number of shares of Common Stock that may be covered by Awards
granted in any one fiscal year of the Company to any one member of the Board who
is not an employee of the Company or an Affiliate shall be that number of shares
of Common Stock that have a Fair Market Value on the date of the grant of the
Award equal to $150,000; provided, however, that this limitation shall not apply
to Awards that are granted to a member of the Board in lieu of cash compensation
otherwise payable to the Board member. Such per-individual limits shall not be
adjusted to effect a restoration of shares of Common Stock with respect to which
the related Award is terminated, surrendered or canceled.
Upon the exercise of any Award granted in tandem with any other Award, the
related Award will be cancelled to the extent as to which the Award is exercised
and, notwithstanding anything in this Plan to the contrary, that number of
shares of Common Stock will no longer be available for grant.


-4-



--------------------------------------------------------------------------------




5.    Participation
Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company (including the Partnership), as may
be selected by the Administrator from time to time. The Administrator may also
grant Awards to individuals in connection with hiring, retention or otherwise,
prior to the date the individual first performs services for the Company or an
Affiliate (including the Partnership), provided that such Awards shall not
become vested or exercisable, and no shares shall be issued to such individual,
prior to the date the individual first commences performance of such services.
6.    Awards
The Administrator, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards, concurrently with or with respect to outstanding Awards.
All Awards are subject to the terms and conditions provided in the Grant
Agreement.
(a)    Stock Options. The Administrator may from time to time grant to eligible
participants Awards of incentive stock options as that term is defined in Code
section 422 or nonstatutory stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Company or of any
current or hereafter existing “parent corporation” or “subsidiary corporation,”
as defined in Code sections 424(e) and (f), respectively, of the Company and any
other individuals who are eligible to receive incentive stock options under the
provisions of Code section 422. Options shall have an exercise price at least
equal to Fair Market Value as of the date of grant. No stock option shall be an
incentive stock option unless so designated by the Administrator at the time of
grant or in the Grant Agreement evidencing such stock option. No option shall
have a term longer than ten (10) years duration. Except as provided in Section
7(c), no option shall be fully exercisable before the first anniversary of the
date on which the option was granted.
(b)    Stock Appreciation Rights. The Administrator may from time to time grant
to eligible participants Awards of Stock Appreciation Rights (“SAR”). A SAR
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of (i)
the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Grant Agreement,
times (ii) the number of shares specified by the SAR, or portion thereof, which
is exercised. The base price per share specified in the Grant Agreement shall
not be less than the Fair Market Value on the grant date. No SAR shall have a
term longer than ten years’ duration. Payment by the Company of the amount
receivable upon any exercise of a SAR may be made by the delivery of Common
Stock or cash, or any combination of Common Stock and cash, as determined in the
sole discretion of the Administrator or as specified in the Grant Agreement.
Except as provided in Section 7(c), no SAR shall be fully exercisable before the
first anniversary of the date on which the SAR was granted. If upon settlement
of the exercise of a SAR a grantee is to receive a portion of such payment in
shares of Common Stock, the number of shares shall be determined by dividing
such portion by the Fair Market Value of a share of Common Stock on the exercise
date. No fractional shares shall be used for such payment and the Administrator
shall determine whether cash shall be given in lieu of such fractional shares or
whether such fractional shares shall be eliminated.
(c)    Stock Awards. The Administrator may from time to time grant restricted or
unrestricted stock Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine. A
stock Award may be paid in Common Stock, in cash, or in a combination of Common
Stock and cash, as determined in the sole discretion of the Administrator.
(d)    Restricted Stock Units. The Administrator may from time to time grant
Awards to eligible participants denominated in stock-equivalent units
(“Restricted Stock Units”) in such amounts and on such terms and conditions as
it shall determine. Restricted Stock Units granted to a participant shall
represent the right at a future date to be settled in Common Stock or other
securities or property, in cash or in a combination of Common Stock, other
securities or property or cash. The grantee shall not have the rights of a
shareholder with respect to any shares of Common Stock


-5-



--------------------------------------------------------------------------------




represented by a Restricted Stock Unit until such Restricted Stock Unit is
settled and Common Stock is issued in settlement of the Restricted Stock Units.
(e)    Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or other securities or properties or cash,
as determined in the sole discretion of the Administrator. The performance goals
established by the Administrator may be based upon one or more of the following
criteria: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per share; (v) book value per share;
(vi) return on shareholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) profitability of an
identifiable business unit or product; (xi) maintenance or improvement of profit
margins; (xii) stock price; (xiii) revenues or sales; (xiv) costs; (xv) cash
flow, funds from operations or similar measure; (xvi) return on assets; and
(xvii) total shareholder return. The foregoing criteria may relate to the
Company, one or more of its Affiliates or one or more of its or their divisions
or units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to prior years for the Company, one or more peer group
companies or indices, or any combination thereof, all as the Administrator shall
determine. In addition, the performance goals may be calculated without regard
to extraordinary items. The Administrator shall determine whether, with respect
to a performance period, the applicable performance goals have been met with
respect to a given participant and, if they have, shall so certify and ascertain
the amount of the applicable performance award. No performance awards will be
paid for such performance period until such certification is made by the
Administrator. The amount of the performance awards actually paid to a given
Participant may be less than the amount determined by the applicable performance
goal formula, at the discretion of the Administrator. The amount of the
performance awards determined by the Administrator for a performance period
shall be paid to the participant at such time as determined by the Administrator
in its sole discretion after the end of such performance period; provided,
however, that a participant may, if and to the extent permitted by the Board and
consistent with the provisions of Section 409A of the Code, elect to defer
payment of a performance awards.
(f)    Other Stock-Based Awards. The Administrator may from time to time grant
other stock-based awards to eligible participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock (including LTIP Units),
or in any combination of the foregoing and may be paid in Common Stock or other
securities, in cash, or in a combination of Common Stock or other securities and
cash, all as determined in the sole discretion of the Administrator; provided,
however, that the grant of the LTIP Units must satisfy the requirements of the
partnership agreement of the Partnership as in effect on the date of the
grant.    
7.    Miscellaneous
(a)    Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate (including the Partnership), or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability. The Company or its Affiliate may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the grantee or holder of an Award. In the event that payment to
the Company or its Affiliate of such tax obligations is made in shares of Common
Stock, such shares shall be valued at Fair Market Value on the applicable date
for such purposes.
(b)    Transferability. Except as otherwise determined by the Administrator, and
in any event in the case of an incentive stock option or a stock appreciation
right granted with respect to an incentive stock option, no Award granted under
the Plan shall be transferable by a grantee otherwise than by will or the laws
of descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee’s guardian or
legal representative.


-6-



--------------------------------------------------------------------------------




(c)    Adjustments for Corporate Transactions and Other Events.
(i)    Stock Dividend, Stock Split and Reverse Stock Split. In the event of a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, (A) the maximum number of shares of such Common Stock as to which Awards
may be granted under this Plan and the maximum number of shares with respect to
which Awards may be granted during any one fiscal year of the Company to any
individual, as provided in Section 4 of the Plan, and (B) the number of shares
covered by and the exercise price and other terms of outstanding Awards, shall,
without further action of the Board, be adjusted to reflect such event. The
Administrator may make adjustments, in its discretion, to address the treatment
of fractional shares and fractional cents that arise with respect to outstanding
Awards as a result of the stock dividend, stock split or reverse stock split.
(ii)    Non-Change in Control Transactions. Except with respect to the
transactions set forth in Section 7(c)(i), in the event of any change affecting
the Common Stock, the Company or its capitalization, by reason of a spin-off,
split-up, dividend, recapitalization, merger, consolidation or share exchange,
other than any such change that is part of a transaction resulting in a Change
in Control of the Company, the Administrator, in its discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, in the aggregate and with respect to
any individual during any one fiscal year of the Company, as provided in
Section 4 of the Plan; and (B) any adjustments in outstanding Awards, including
but not limited to modifying the number, kind and price of securities subject to
Awards.
(iii)    Change in Control Transactions. In the event of any transaction
resulting in a Change in Control of the Company, outstanding stock options and
other Awards that are payable in or convertible into Common Stock under this
Plan will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Awards by, or for the substitution of the equivalent awards,
as determined in the sole discretion of the Administrator, of, the surviving or
successor entity or a parent thereof. In the event of such termination and
unless the Grant Agreement otherwise provides, (A) the outstanding stock options
and other Awards that will terminate upon the effective time of the Change in
Control shall become fully vested immediately before the effective time of the
Change in Control, and (B) the holders of stock options and other Awards under
the Plan will be permitted, immediately before the Change in Control, to
exercise or convert all portions of such stock options or other Awards under the
Plan that are then exercisable or convertible or which become exercisable or
convertible upon or prior to the effective time of the Change in Control.
(iv)    Unusual or Nonrecurring Events. The Administrator is authorized to make,
in its discretion and without the consent of holders of Awards, adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate (including the Partnership), or of
changes in applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.
(d)    Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or an Affiliate
(including the Partnership), as the result of a merger or consolidation of the
employing entity with the Company or an Affiliate (including the Partnership),
or the acquisition by the Company or an Affiliate (including the Partnership),
of the assets or stock of the employing entity. The terms and conditions of any
substitute Awards so granted may vary from the terms and conditions set forth
herein to the extent that the Administrator deems appropriate at the time of
grant to conform the substitute Awards to the provisions of the awards for which
they are substituted.
(e)    Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion thereof at any time subject
to stockholder approval as required by applicable law or applicable stock
exchange listing rules. Except as otherwise determined by the Board, termination
of the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.


-7-



--------------------------------------------------------------------------------




(f)    Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Grant Agreement thereunder shall confer any right on an individual to continue
in the service of the Company, an Affiliate or the Partnership and shall not
interfere in any way with the right of the Company, its Affiliates or the
Partnership to terminate such service at any time with or without cause or
notice and whether or not such termination results in (i) the failure of any
Award to vest; (ii) the forfeiture of any unvested or vested portion of any
Award; and/or (iii) any other adverse effect on the individual’s interests under
the Plan.
(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, its Affiliates or the Partnership and a
grantee or any other person. To the extent that any grantee or other person
acquires a right to receive payments pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor.
(h)    Forfeiture Events.
(i)    A Grant Agreement may specify that the participant’s rights, payments,
and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
service for cause or any act by a participant, whether before or after
termination of service, that would constitute cause for termination of service.
(ii)    If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such participant from
the sale of securities of the Company during such twelve- (12-) month period. In
addition, Grant Agreements shall contain such other claw back or recoupment
policies as may be required by applicable law or Company or Affiliate (including
the Partnership) policies.
(i)    Governing Law. Except to the extent otherwise specified in the Grant
Agreement, the validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Grant Agreements, and the rights of any and all persons having or claiming
to have any interest therein or thereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the Commonwealth of
Massachusetts, without regard to its conflict of laws principles.
(j)    409A Savings Clause. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Code section 409A. The
Plan and all Awards granted under the Plan shall be administered, interpreted,
and construed in a manner consistent with Code section 409A to the extent
necessary to avoid the imposition of additional taxes under Code section
409A(a)(1)(B). Should any provision of the Plan, any Grant Agreement, or any
other agreement or arrangement contemplated by the Plan be found not to comply
with, or otherwise be exempt from, the provisions of Code section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Administrator, and without the consent of the holder
of the Award, in such manner as the Administrator determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code section
409A. Notwithstanding anything in the Plan to the contrary, in no event shall
the Administrator exercise its discretion to accelerate the payment or
settlement of an Award where such payment or settlement constitutes deferred
compensation within the meaning of Code section 409A unless, and solely to the
extent, that such accelerated payment or settlement is permissible under
Treasury Regulation section 1.409A-3(j)(4) or any successor provision.
(k)    Effective Date; Termination Date. The Plan, as amended and restated
herein, is effective as of the date on which the Plan, as amended and restated
herein, is approved by the shareholders. No Award shall be granted


-8-



--------------------------------------------------------------------------------




under the Plan after the close of business on the day immediately preceding the
tenth anniversary of the date that the Plan, as amended and restated herein, is
adopted by the Board. Subject to other applicable provisions of the Plan, all
Awards made under the Plan prior to such termination of the Plan shall remain in
effect until such Awards have been satisfied or terminated in accordance with
the Plan and the terms of such Awards.


APPROVAL OF AMENDED AND RESTATED PLAN
Date Approved by the Board: February 14, 2018
Date Approved by the Shareholders: April 30, 2018






-9-

